IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

In the Matter of the Marriage of
                               )               No. 82002-8-I
PAMELA LYNN DODDRIDGE,         )
                               )
                   Appellant,  )               ORDER DENYING MOTION
                               )               FOR RECONSIDERATION OR
            and                )               PUBLICATION AND
                               )               WITHDRAWING AND
WILLIAM SCOTT DODDRIDGE        )               SUBSTITUTING OPINION
                               )
                   Respondent. )

       Appellant Pamela Doddridge filed a motion to reconsider or publish the

opinion filed on December 6, 2021, in the above case. Respondent William

Doddridge did not file a response to the motion. The panel has determined that

the motion for reconsideration or publication should be denied. The panel has

also determined that the opinion filed on December 6, 2021 should be withdrawn

to remove the maintenance modification language on page 6 and a substitute

opinion filed. Now, therefore, it is hereby

       ORDERED that appellant’s motion for reconsideration or publication is

denied. It is hereby further
No. 82002-8-I/2


       ORDERED that the opinion filed on December 6, 2021 shall be withdrawn

and a substitute opinion shall be filed.




                                           2
        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of
                               )                         No. 82002-8-I
PAMELA LYNN DODDRIDGE,         )
                               )                         DIVISION ONE
                   Appellant,  )
                               )
            and                )
                               )                         UNPUBLISHED OPINION
WILLIAM SCOTT DODDRIDGE,       )
                               )
                   Respondent. )

        BOWMAN, J. — In 2002, Pamela and William Doddridge legally separated

after 13 years of marriage. The couple reunited in 2003 but separated again in

2020. Now Pamela1 appeals the trial court’s CR 12(b)(6) dismissal of her petition

for equitable division of property acquired after 2003 under the committed

intimate relationship (CIR) doctrine. Because Pamela and William were married

when they acquired their property, we affirm the trial court’s order dismissing

Pamela’s petition for failing to state a claim on which the court could grant relief.

                                            FACTS

        Pamela and William married in 1989. They legally separated in April

2002. An Orange County, California, court entered an agreed judgment and

decree of legal separation under case number 02D000984. The separation

agreement attached to the judgment included provisions for child custody, child



        1For clarity, we refer to Pamela Doddridge and William Doddridge by their first names.
We intend no disrespect.


      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82002-8-I/2


support, spousal maintenance, and the division of assets. It also provided that

“[a]ny and all assets or obligations . . . obtained or incurred” by either party after

December 28, 2001 would be “separate property.” But Pamela and William

never pursued an order dissolving their marriage. Instead, they reunited about a

year after legally separating. Even so, they divided their assets consistent with

the order of separation, and William fulfilled his child support and spousal

maintenance obligations. The couple lived together for another 17 years before

separating again in 2020.

       In January 2020, Pamela petitioned the Skagit County Superior Court for

an equitable distribution of the property she and William acquired between 2003

and 2020 under the CIR doctrine. William moved to dismiss the petition. He

argued that Pamela failed to state a claim on which relief could be granted under

CR 12(b)(6) because the parties remained married between 2003 and 2020.

       The trial court first denied William’s motion to dismiss but then dismissed

Pamela’s petition under CR 12(b)(6) on reconsideration. It found the

“uncontroverted fact of the parties’ lawful marriage bars [Pamela] from pursuing

this claim of a committed intimate partnership in Washington.” The court denied

Pamela’s motion for reconsideration. Pamela appeals.

                                      ANALYSIS

       Pamela argues the trial court erred by dismissing her CIR petition solely

because she and William remained married between 2003 and 2020. We review

CR 12(b)(6) dismissals de novo. FutureSelect Portfolio Mgmt., Inc. v. Tremont

Grp. Holdings, Inc., 180 Wn.2d 954, 962, 331 P.3d 29 (2014).




                                           2
No. 82002-8-I/3


        Under CR 12(b)(6), a respondent may move to dismiss an action if the

complaint fails to state a claim on which relief can be granted. A court may

dismiss the action only if it is satisfied “ ‘beyond a reasonable doubt’ ” that “ ‘the

plaintiff cannot prove any set of facts’ ” which would entitle the plaintiff to relief.

FutureSelect, 180 Wn.2d at 9622 (quoting Kinney v. Cook, 159 Wn.2d 837, 842,

154 P.3d 206 (2007)); Deegan v. Windermere Real Estate/Ctr.-Isle, Inc., 197 Wn.

App. 875, 884, 391 P.3d 582 (2017). We view all facts alleged in the complaint

as true and may consider hypothetical facts supporting the plaintiff’s claim.

FutureSelect, 180 Wn.2d at 962.

        A CIR3 is a “stable, marital-like relationship where both parties cohabit with

knowledge that a lawful marriage between them does not exist.” Connell v.

Francisco, 127 Wn.2d 339, 346, 898 P.2d 831 (1995). The CIR doctrine stems

from equitable principles and protects the interests of unmarried parties who

acquire property during their relationship by preventing the unjust enrichment of

one at the expense of the other when the relationship ends. In re Marriage of

Pennington, 142 Wn.2d 592, 602, 14 P.3d 764 (2000).

        Courts apply a three-prong analysis for disposing of property when a CIR

ends. Pennington, 142 Wn.2d at 602.

        First, the trial court must determine whether a [CIR] exists.
        Second, if such a relationship exists, the trial court evaluates the
        interest each party has in the property acquired during the



        2   Internal quotation marks omitted.
        3 A CIR was formerly called a “meretricious relationship,” but “[o]ur Supreme Court has

noted ‘meretricious’ carries negative and derogatory connotations and has chosen to substitute
‘committed intimate relationship’ for meretricious relationship.” In re Meretricious Relationship of
Long & Fregeau, 158 Wn. App. 919, 922, 244 P.3d 26 (2010).


                                                 3
No. 82002-8-I/4


       relationship. Third, the trial court then makes a just and equitable
       distribution of such property.

Pennington, 142 Wn.2d at 602.

       In determining whether a CIR exists, courts consider several nonexclusive

factors, including (1) “continuous cohabitation,” (2) “duration of the relationship,”

(3) “purpose of the relationship,” (4) “pooling of resources and services for joint

projects,” and (5) “the intent of the parties.” Connell, 127 Wn.2d at 346. “Courts

should not apply these factors in a hypertechnical fashion, but must base the

determination on the circumstances of each case.” Muridan v. Redl, 3 Wn. App.

2d 44, 55, 413 P.3d 1072 (2018). And no one factor is more important than

another factor. Pennington, 142 Wn.2d at 605. If a court determines that a CIR

exists, it may distribute property acquired during the relationship that would

amount to community property were the parties legally married. Muridan, 3 Wn.

App. 2d at 56.

       Pamela contends that “[t]he parties’ ‘lawful marriage’ does not preclude

[her] from seeking equitable relief under the [CIR] doctrine.” But the CIR doctrine

does not apply to married couples. Instead, its purpose is to protect the interests

of unmarried parties who acquire property during a marital-like relationship. In re

Kelly & Moesslang, 170 Wn. App. 722, 732, 287 P.3d 12 (2012) (courts use the

CIR doctrine “to resolve the property distribution issues that arise when

unmarried people separate after living in a marital-like relationship and acquiring

what would have been community property had they been married”); see also In

re Committed Intimate Relationship of Amburgey & Volk, 8 Wn. App. 2d 779,

787, 440 P.3d 1069 (2019). Because Pamela and William were still married



                                          4
No. 82002-8-I/5


between 2003 and 2020, the CIR doctrine does not apply to the division of their

assets.

       Citing Vasquez v. Hawthorne, 145 Wn.2d 103, 33 P.3d 735 (2001), and In

re Meretricious Relationship of Long & Fregeau, 158 Wn. App. 919, 244 P.3d 26

(2010), Pamela argues marital status is just “one factor the court considers in

determining claims under the [CIR] doctrine.” But neither Vasquez nor Long

address the issue here—whether the CIR doctrine applies when the parties to a

CIR petition are married.

       In Vasquez, an estate case, the trial court granted summary judgment for

the plaintiff, finding that he and the male decedent were in a CIR. Vasquez, 145

Wn.2d at 105. Division Two of our court reversed, holding that a CIR could not

exist between same-sex cohabitants who at that time could not legally marry.

Vasquez, 145 Wn.2d at 105.4 Our Supreme Court disagreed, concluding that

“[w]hen equitable claims are brought, the focus remains on the equities involved

between the parties. Equitable claims are not dependent on the ‘legality’ of the

relationship between the parties, nor are they limited by the gender or sexual

orientation of the parties.” Vasquez, 145 Wn.2d at 107. Vasquez does not

support Pamela’s argument that the CIR doctrine applies even when the parties

seeking distribution of assets are married to each other. Instead, it establishes

that the inability to marry lawfully does not foreclose application of the doctrine.

       Nor does Long support Pamela’s argument. In Long, the trial court ruled

that two men were in a CIR even though for eight of the nine years the two


       4Citing Vasquez v. Hawthorne, 99 Wn. App. 363, 994 P.2d 240 (2000), vacated,
Vasquez, 145 Wn.2d at 103.


                                             5
No. 82002-8-I/6


cohabited, one of the men was married to another person. Long, 158 Wn. App at

923-24. Division Three of this court affirmed the trial court. Long, 158 Wn. App.

at 928. It recognized that “remaining married is a fact to consider” in determining

if a CIR exists. Long, 158 Wn. App. at 926. But Division Three’s reference to

“remaining married” concerned a marriage outside the CIR, not a marriage

between the parties seeking distribution of assets. Pamela cites no authority that

the CIR doctrine applies to a married couple.

        Even so, Pamela argues that the trial court’s ruling cannot stand because

it prevents her from “resolv[ing] her interest in property acquired by William after

their legal separation.” According to Pamela, the trial court’s ruling leaves her

“without a remedy”—“exactly the unjust result equitable remedies are intended to

prevent.” Pamela is not without remedy. She can seek relief from the decree of

legal separation and the separate property provision of which she now complains

under CR 60(b)(11) if she can show any reason “justifying relief from the

operation of the judgment.” If relief is justified, she can then petition the proper

jurisdiction to dissolve her marriage and make a just and equitable disposition of

marital assets and liabilities.5

        Because the CIR doctrine does not apply to married couples, the trial

court did not err by granting William’s CR 12(b)(6) motion to dismiss Pamela’s



        5 As much as Pamela argues her available remedy is unjust, she disregards that she
agreed under the separation contract that assets and obligations obtained or incurred after
separation would be separate. And she told the California trial court that she was entering the
separation agreement “fully and completely informed as to . . . [her] rights and liabilities,” and that
she was doing so “voluntarily” and “free from fraud, undue influence, coercion or duress of any
kind.” She also ignores the benefits she received under the separation agreement—distribution
of marital assets, a parenting plan, child support, and spousal maintenance—despite the parties’
continued marriage.


                                                   6
No. 82002-8-I/7


CIR petition for failure to state a claim on which the court could grant relief. We

affirm.




WE CONCUR:




                                         7